DETAILED ACTION
This action is in response to applicant’s amendment received on 04/25/2022. Amended claims 1 and 7 are acknowledged. Claims 1, 7, 9 and 11 are pending. Claims 2-6, 8 and 10 are cancelled. 

Claim Objections
Claim 7 is objected to because of the following informalities:  
In line 3, “providing a metal substrate…” should read –providing the metal substrate…--.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen (US 2009/0183770), Pan et al. (US 2007/0116957, herein “Pan”) and Kirkor et al. (US 2014/0345843, herein “Kirkor”).
Regarding claim 1, Nguyen discloses: 
a metal substrate (110) [abs., lines 2-4] comprising carbon nanotubes (170) directly attached to a metal surface of the metal substrate (110) (fig. 1) [abs., lines 2-4 and par. 0025],
the metal surface of the metal substrate (110) having root mean square roughness features of less than 250µm [par. 0025], including catalyst [par. 0010 and 0025] (it is noted, it is old and known in the art that Nickel chromium are metal catalyst upon which growth of a carbon nanotube can be initiated) and comprised of nickel [par. 0010 and 0025].
Nguyen does not disclose:
the carbon nanotubes being attached to two opposing sides of the metal substrate, and
the metal substrate comprising one or more apertures breaching the metal surfaces of the metal substrate.
The concept of having carbon nanotubes arrays attached to opposing sides of a metal substrate for the purpose of optimizing heat transfer, is old and known in the art. Pan, also directed to the use of carbon nanotubes as thermal interface material in electronic devices, teaches an apparatus (fig. 4) comprising a first and a second array of carbon nanotubes (150) attached to two opposing sides of a metal substrate (400), respectively, as an obvious variation of an apparatus (fig. 1) comprising a single array of carbon nanotubes (150) attached to one side only of a metal substrate, and applicable when the metal substrate (400) is used to distribute heat from a heat generating component to a heat sink, optimizing heat conduction [par. 0035, lines 2-10] (it is noted, Nguyen alludes to the option of using its carbon nanotube arrays on heat sinks to dissipate heat, par. 0037, lines 13-17). Further, the mere duplication of working parts of a device has no patentable significance unless a new and unexpected result is produced. MPEP 2144.04, section VI, part B. 
Therefore, it would have been obvious to one of skill in the art, before the effective filing date of the claimed invention, to incorporate into Nguyen the teachings of Pan regarding the concept of having the carbon nanotubes being attached to two opposing sides of the metal substrate according to the user’s needs in order to optimize heat conduction.
Kirkor, also directed to a heat dissipating apparatus (fig. 1A) consisting of a metal substrate (‘heat spreader’ of fig. 1A) [metal, par. 0070] comprising carbon nanotubes (‘TIM’ of fig. 1A) [par. 0019-0020] attached to two opposite metal surfaces of the metal substrate (‘heat spreader’ of fig. 1A), teaches the metal substrate (‘heat spreader’ of fig. 1A) including one or more apertures [par. 0162, lines 1-31] breaching the metal surfaces of the metal substrate (‘heat spreader’ of fig. 1A) as an obvious variation of a metal substrate (‘heat spreader’ of fig. 1A) with no apertures (like the one of Nguyen) or having a complex or irregular shape [par. 0162, lines 20-31] (like the multiple metal substrate shape options of Nguyen, par. 0038). Further, applicant has not disclosed any criticality on the cavity arrangements disclosed and acknowledges that all possible combinations of cavity separations and widths are operationally feasible without indicating any particular purpose or stating that the cavities solve any particular problem, and it appears that the use of cavities is a matter of design choice according to the user’s needs.
Therefore, it would have been obvious to one of skill in the art, before the effective filing date of the claimed invention, to incorporate in Nguyen the teachings of Kirkor to have the metal substrate comprising one or more apertures breaching the metal surfaces of the metal substrate according to the user’s needs or manufacturing specifications.
Regarding claim 7, the combination of Nguyen, Pan and Kirkor discloses: 
a method of fabricating the metal substrate of Claim 1, comprising: 
providing the metal substrate (Nguyen, 110) including catalyst [par. 0010 and 0025] (it is noted, it is old and known in the art that nickel chromium are metal catalysts upon which growth of a carbon nanotube can be initiated) where the two opposing metal surfaces have a root mean square roughness feature of less than about 250µm [Nguyen, par. 0025] (upon modification with Pan, as applies to claim 1, above),
forming one or more apertures breaching the metal surfaces of the metal substrate (Nguyen, 110) (upon modification with Kirkor, the apertures formed by the perforations of Kirkor’s metal sheet, as applies to claim 1, above), and
depositing carbon nanotubes (170) on opposing metal surfaces of the metal substrate (Nguyen, 110) (upon modification with Pan, as applies to claim 1, above) wherein the carbon nanotubes (Nguyen, 170) are directly attached to the two opposing metal surfaces of the metal substrate (Nguyen, 110, abs., lines 2-4 and par. 0025) (upon modification with Pan, as applies to claim 1, above).
Regarding claim 9, the combination of Nguyen, Pan and Kirkor discloses: 
an apparatus (Nguyen, the apparatus comprising the heat sink, of par. 0037, lines 13-17; or Kirkor, fig. 1A) comprising:
a device (Nguyen, the heat source from which heat is going to be dissipated, of par. 0037, lines 13-17; or Kirkor’s ‘power IC package’ of fig. 1A);
a heat sink (Nguyen, the heat sink used to dissipate heat, of par. 0037, lines 13-17; or Kirkor’s ‘heat sink’ of fig. 1A);
the metal substrate of claim 1 (Nguyen, 110, upon modification with Pan and Kirkor) disposed between the heat sink (Kirkor, ‘heat sink’ of fig. 1A) and the device (Kirkor, ‘power IC package’ of fig. 1A);
wherein the carbon nanotubes (Nguyen, 170) deposited on the metal substrate (Nguyen, 110, upon modification with Pan) are in conductive contact with the device (Kirkor, ‘power IC package’ of fig. 1A) and the heat sink (Kirkor, ‘heat sink’ of fig. 1A).
Regarding claim 11, Nguyen discloses: 
the carbon nanotubes (170) being vertically aligned and oriented perpendicularly to the metal substrate (110) (fig. 1).

Response to Arguments
The rejection of claims 1, 7, 9 and 11 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn in light of the amendments.
Applicant's arguments filed 04/25/2022 have been fully considered but they do not apply to the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO A HINCAPIE SERNA whose telephone number is (571)272-6018. The examiner can normally be reached 10:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GUSTAVO A HINCAPIE SERNA/Examiner, Art Unit 3763                                                                                                                                                                                                        



/CLAIRE E ROJOHN III/Primary Examiner, Art Unit 3763